Citation Nr: 0410555	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-04 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1957 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which granted a claim of service connection for bilateral hearing 
loss and assigned a noncompensable evaluation.  The veteran 
expressed disagreement with the evaluation.

The veteran provided testimony at a September 2003 hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The veteran has level I hearing in the right ear and level II 
hearing in the left ear on VA audiological evaluation in August 
2000.

2.  The veteran has level II hearing in each ear on VA 
audiological examination in August 2002.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
are not met for any period during the appeal.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, 
Diagnostic Code 6100 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This new law eliminates the 
concept of a well-grounded claim, and redefines the obligations of 
VA with respect to the duties to notify and to assist claimants in 
the development of their claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim. VCAA, § 3(a), 114 
Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002).  

In this regard, VA will inform the veteran of which information 
and evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his behalf.  VA 
will also request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 
(2000).  See 38 U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the statutory 
and regulatory provisions.  That is, by way of the rating decision 
in September 2002, a statement of the case (SOC) dated in December 
2002 and letters regarding the VCAA in July 2002 and July 2003, 
the veteran was provided with the applicable law and regulations 
and given adequate notice as to the evidence needed to 
substantiate his claim and the evidence not of record that is 
necessary.  

Thus, the Board is satisfied that the RO has provided all notice 
as required by the VCAA, including asking him to submit everything 
he has which is pertinent to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The July 2003 letter 
specifically asked him to advise VA if there was any other 
evidence or information which he thought would support his claim.  
VA has taken all appropriate action to develop the veteran's 
claim, including obtaining VA treatment records and obtaining VA 
examinations.  The Board also notes that in this case the veteran 
was provided notice of the VCAA prior to the initial unfavorable 
RO decision.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  As the Board has already 
indicated above, the veteran was afforded numerous opportunities 
to submit additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should provide or 
identify any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant covering 
all content requirements is harmless error. 

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.  

Factual Background

VA treatment reports show that the veteran underwent an 
audiological examination in August 2000.  Audiometric testing 
revealed pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz 
of 30, 30, 65, and 80, respectively in the right ear with an 
average of 51 and of 20, 25, 60, and 70, respectively, in the left 
ear with an average of 44.  Word discrimination was 92 percent in 
the right ear and 88 percent in the left ear.  The diagnosis was 
moderate primarily sensorineural hearing loss of the right ear and 
mild sensorineural hearing loss of the left ear.  Speech 
discrimination was good, bilaterally  

The veteran underwent a VA audiological examination in August 
2002.  He reported that during service his primary job was that of 
a generator operator.  He maintained that the noise of the 
generator caused his hearing loss.  Otoscopic examination revealed 
that the external ears and external canals were within normal 
limits.  The tympanic membranes were found to be thickened and 
scarred bilaterally.  There was no evidence of discoloration, 
discharge or tympanic perforation.  The mastoids were normal.  
Impedance testing revealed that the morphology of the veteran's 
tympanograms were normal bilaterally.  This revealed normal 
tympanic motility bilaterally and the absence of tympanic 
perforations.    

Audiometric testing revealed pure tone thresholds at 1000, 2000, 
3000 and 4000 Hertz of 50, 50, 70, and 80, respectively in the 
right ear with an average of 63 and of 45, 50, 55, and 65, 
respectively, in the left ear with an average of 54.  Word 
discrimination was 96 percent in the right ear and 88 percent in 
the left ear.  The diagnosis was moderate to severe sensorineural 
hearing loss, bilaterally.  Word recognition scores were 
considered to be good.  

The veteran testified at a September 2003 hearing before the 
undersigned Veterans Law Judge that he felt that his hearing loss 
had increased in severity.  He stated, however, he had not 
undergone any other audiological examinations or received 
treatment for his ears since the August 2002 VA examination.

Analysis

The Board notes that disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 1991).  
However, where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present level 
of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).

Governing regulations also provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the lower 
rating is assigned. 38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making disability 
evaluations, as are all potentially applicable diagnostic codes, 
whether raised by the veteran or not.  See 38 C.F.R. § 4.1 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Frequently, 
the current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in the 
case presently on appeal, the rating issue on appeal involves the 
propriety of an original evaluation assigned.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Accordingly, the Board has 
assessed the level of disability from the date of initial 
application for service connection to the present, determining 
whether the level of impairment warrants different disability 
ratings at different times over the life of the claim - a practice 
known as "staged rating."

The assignment of disability ratings for service-connected hearing 
impairment is derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 38 
C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  Under 
these criteria, the degree of disability for bilateral service-
connected defective hearing is ascertained by the application of 
the rating schedule which establishes 11 auditory acuity levels, 
ranging from Level I (for essentially normal acuity) through Level 
XI (for pronounced deafness).  Codes 6100 through 6110.

The results of the audiometric tests conducted by the VA in August 
2000 and August 2002 fail to demonstrate that a compensable 
evaluation is warranted for the veteran's service-connected 
bilateral hearing loss.

The veteran's August 2000 VA audiological evaluation revealed an 
average puretone threshold hearing level of 51 dB for the right 
ear, with a speech discrimination score of 92 percent. An average 
puretone threshold hearing level of 44 dB with a speech 
discrimination score of 88 percent was reported for the left ear. 
Application of these scores to table VI in the rating schedule 
results in a designation of "I" for the right ear and a 
designation of "II" for the left ear under DC 6100.  When applied 
to table VII, this results in a noncompensable (0 percent) 
evaluation.

The veteran's August 2002 VA audiological evaluation revealed an 
average puretone threshold hearing level of 63 dB for the right 
ear, with a speech discrimination score of 96 percent. An average 
puretone threshold hearing level of 54 dB with a speech 
discrimination score of 88 percent was reported for the left ear. 
Application of these scores to table VI results in a designation 
of "II" for the right ear and a designation of "II" for the left 
ear under DC 6100.  When applied to Table VII, this results in a 
noncompensable (0 percent) evaluation.

The Board has also considered section 4.86(a). However, given that 
the evidence does not reflect puretone thresholds of 55 dB or more 
at 1000, 2000, 3000, and 4000 Hertz, consideration of Table VIa is 
not warranted. Consideration of section 4.86(b) is also not 
warranted, given that the evidence does not reflect a simultaneous 
puretone threshold of 30 dB or less at 1000 Hertz and a puretone 
threshold of 70 dB or more at 2000 Hertz.

The Board has also considered whether the veteran is entitled to a 
"staged" rating for his service-connected hearing disability, as 
the United States Court of Appeals for Veterans Claims indicated 
can be done in this type of case.  The currently assigned 
noncompensable rating was granted, effective from the date of 
service connection.  Upon reviewing the longitudinal record in 
this case, the Board finds that at no time has the veteran's 
disability met the criteria for a compensable rating.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors such as 
the need for frequent hospitalization or marked interference with 
employment.  38 C.F.R. § 3.321(a) (2003).  There is no showing 
that the veteran's service-connected bilateral hearing loss 
presents such an exceptional or unusual disability picture so as 
to warrant the assignment of a higher evaluation, at any stage in 
the rating period on appeal, on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this disability 
during the appeal period.  In the absence of evidence of the need 
for frequent hospitalization or marked interference with 
employment, referral of the case for consideration of an 
extraschedular rating is not in order.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).





ORDER

The claim for an evaluation in excess of an initial noncompensable 
rating for bilateral hearing loss is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



